DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-16 and 18-21 are currently pending.  In response to the Office Action mailed 8/19/2021 applicant amended claims 1, 3-4, 10, 13-14; canceled claim 17 and newly added claims 18-21
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 11-12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110090445 A1 to Kim et al.
Regarding Claim 1.  Kim discloses a display panel comprising: a first substrate (Fig. 5 substrate 201): a second substrate disposed opposite to the first substrate (Fig. 5 substrate 101): a 
 Regarding Claim 2.  Kim further discloses the gold ball coating area comprises the gold ball (See Fig. 5 conductive balls CBs) and a transfer pad (Fig. 5 electrode 150b): the gold ball is disposed on the transfer pad and is electrically connected with the transfer pad (See Fig. 5): a groove is disposed on the second substrate (Fig. 5 contact hole 150c), and the transfer pad is disposed at a bottom portion of the groove (See Fig. 5): the retaining wall is disposed at an edge of a side of the groove close to the display area (Fig. 5).
Regarding Claim 4.  Kim further discloses a length of the retaining wall is equal to a length of the gold ball coating area (See Fig. 5), wherein the length of the retaining wall runs parallel to an interface between the non-display area and the display area (See Fig. 2 and Fig. 5). 
Regarding Claim 5.  Kim further discloses the display panel comprises a support column configured to support the first substrate and the second substrate to form an interval (See Fig. 5): the retaining wall and the support column are made of a same material (para 87). 
Regarding Claim 6.  Kim further discloses a height of the retaining wall is less than a height of the support column disposed in the display area (As shown in Fig. 5). 
Regarding Claim 11.  Kim further discloses the retaining wall is disposed surrounding the gold ball (See Fig. 5).
Regarding Claim 12.  Kim further discloses the gold ball coating area comprises the gold ball and a transfer pad (as seen in Fig. 5 electrode 150b): the transfer pad is disposed on the non-display area (See Fig. 5): the gold ball is disposed on the transfer pad, and is electrically connected with the transfer pad (See Fig. 5): signals of a first metal layer disposed at a bottom portion of transfer pad are transmitted to a first electrode layer disposed on the first substrate by the gold ball: a groove is disposed on the second substrate corresponding to the transfer pad (See Fig. 5): the transfer pad is disposed at a bottom portion of the groove (See Fig. 5): the retaining wall is disposed on the transfer pad (See Fig. 5). 
Regarding Claim 14.  Kim discloses a display device, comprising a display panel: wherein the display- panel comprises: a first substrate (Fig. 5 substrate 201): a second substrate disposed opposite to the first substrate (Fig. 5 substrate 101): a display area (Fig. 1 display area DA): a sealant disposed in a non-display area of the display panel (Fig. 1 peripheral areas PA1, PA2, PA3 and PA4): a gold ball coating area disposed in the non-display area (Fig. 1 structures 151 with conductive balls CBs): and a retaining wall disposed between the gold ball coating area and the display area (Fig. 5 compensation pattern 173a): wherein the retaining wall is configured to block a gold ball from flowing into the display area (See Fig. 5 and para 87).
 Regarding Claim 15.  Kim further discloses the gold ball coating area comprises the gold ball (See Fig. 5 conductive balls CBs) and a transfer pad (Fig. 5 electrode 150b): the gold ball is disposed on the transfer pad and is electrically connected with the transfer pad (See Fig. 5): a groove is disposed on the second substrate (Fig. 5 contact hole 150c), and the transfer pad is disposed at a bottom portion of the groove (See Fig. 5): the retaining wall is disposed at an edge of a side of the groove close to the display area (Fig. 5).
Regarding Claim 17.  Kim further discloses the display panel comprises a support column supports the first substrate and the second substrate to form an interval (See Fig. 5): the retaining wall and the support column are made of a same material (para 87).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090445 A1 to Kim et al. as applied to claim 2.
Regarding Claim 3.  As stated above Kim discloses all the limitations of base claim 2.

Kim does not specifically disclose that a length of the retaining wall exceeding the gold ball coating area is at least 20 µm and no more than 1000 µm.
However, Kim discloses that a width of the compensation pattern is about 10 µm (See Fig. 4 and 5, and para 72) and that the width of the contact hole 150c may be substantially the same or smaller than the size of one of the conductive balls CB (See Fig. 4 and Fig. 5, para 58). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a length of the retaining wall exceeding the gold ball coating area is at least 20 µm and no more than 1000 µm.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090445 A1 to Kim et al. as applied to claim 1 in view of US 20180039009 A1 to Chong et al.
Regarding Claim 7.  As stated above Kim discloses all the limitations of base claim 1.
Kim does not specifically disclose that a height of the retaining wall is at least 2.3 µm and no more than 3.1 µm.
However, Chong discloses that an organic layer on a base substrate of a display have a cross-sectional thickness ranging from about 1.0 μm to about 3.5 μm (para 127).  The height of the retaining wall is a result-effective variable. In that, the height must be great enough to inhibit sag of the conductive balls, and small enough to prevent from affecting the cell gap of the liquid crystal display.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a height of the retaining wall is at least 2.3 µm and no more than 3.1 µm to prevent sag and maintain a thin cell gap.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090445 A1 to Kim et al. as applied to claim 1 in view of US 20180039009 A1 to Chong et al. further in view of US 20110194062 A1 to Lee et al.
Regarding Claim 8.  As stated above Kim discloses all the limitations of base claim 1.
Kim further discloses, the first substrate comprises: the display area: the non-display area disposed in an outer periphery of the display area (See Fig. 1): wherein the second substrate also comprises: the display area (See Fig. 5): wherein the display area comprises an array device and a pixel electrode (Fig. 5 pixel electrode PE): and the non-display area comprises a peripheral 
Kim does not specifically disclose that the first substrate comprises: a first glass substrate: a black matrix layer formed on the first glass substrate and across the display area and the non-display area: a color photoresist layer formed on the black matrix layer disposed in the display area.
However, Chong discloses a first glass substrate (para 135): The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Further, Lee discloses a black matrix layer formed on the first glass substrate and across the display area and the non-display area (Fig. 2 black matrix 151): a color photoresist layer formed on the black matrix layer disposed in the display area (Fig. 5 color filter 153). As the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a first glass substrate: a black matrix layer formed on the first glass substrate and across the display area and the non-display area: a color photoresist layer formed on the black matrix layer disposed in the display area.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090445 A1 to Kim et al. in view of US 20180039009 A1 to Chong et al. further in view of US 20160252771 A1 Hong et al.
Regarding Claim 13.  Kim discloses a display panel. comprising: a first substrate (Fig. 5 substrate 201): a second substrate disposed opposite to the first substrate (Fig. 5 substrate 101): a display area (Fig. 1 display area DA): a sealant disposed in a non-display area of the display panel (Fig. 1 peripheral areas PA1, PA2, PA3 and PA4): a gold ball coating area disposed in the non-display area (Fig. 1 structures 151 with conductive balls CBs): and a retaining wall disposed between the gold ball coating area and the display area (Fig. 5 compensation pattern 173a): wherein the retaining wall is configured to block a gold ball from flowing into the display area (See Fig. 5 and para 87): wherein the gold ball coating area comprises the gold ball (See Fig. 5 conductive balls CBs) and a transfer pad (Fig. 5 electrode 150b): the gold ball is disposed on the transfer pad and is electrically connected with the transfer pad (See Fig. 5): a groove is disposed on the second substrate (Fig. 5 contact hole 150c), and the transfer pad is disposed at a bottom portion of the groove (See Fig. 5): the retaining wall is disposed at an edge of a side of the groove close to the display area (Fig. 5): the retaining wall does not coincide with the transfer pad but the retaining wall is in a place to be bordered with the transfer pad (as seen in Fig. 5): both ends of the retaining wall exceed the gold ball coating area (See Fig. 6) and the display area comprise support columns (See Fig. 5 column spacer 171) the support columns support the first substrate and the second substrate to form an interval (See Fig. 5): the retaining wall and the support column are made of same material (para 87): a height of the retaining wall is less than a height of the support column disposed in the display area (See Fig. 5): 

However, Kim discloses that a width of the compensation pattern is about 10 µm (See Fig. 4 and 5, and para 72) and that the width of the contact hole 150c may be substantially the same or smaller than the size of one of the conductive balls CB ( See Fig. 4 and Fig. 5, para 58). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
In addition, Chong discloses that an organic layer on a base substrate of a display have a cross-sectional thickness ranging from about 1.0 μm to about 3.5 μm (para 127).  The height of the retaining wall is a result-effective variable. In that, the height must be great enough to inhibit 
Further, Hong discloses that both of the display area and the non-display area comprise support columns (As shown in Fig. 2), to support a cell gap throughout the cell.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a length of the retaining wall exceeding the gold ball coating area is at least 20 µm and no more than 1000 µm; both of the display area and the non-display area comprise support columns; and a height of the retaining wall is at least 2.3 µm and no more than 3.1 µm.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20110090445 A1 to Kim et al. as applied to claim 14.
Regarding Claim 16.  As stated above Kim discloses all the limitations of base claim 14.
Kim further discloses both ends of the retaining wall exceed the gold ball coating area (See Fig. 5).
Kim does not specifically disclose that a length of the retaining wall exceeding the gold ball coating area is at least 20 µm and no more than 1000 µm.
However, Kim discloses that a width of the compensation pattern is about 10 µm (See Fig. 4 and 5, and  para 72) and that the width of the contact hole 150c may be substantially the same or smaller than the size of one of the conductive balls CB ( See Fig. 4 and Fig. 5, para 58). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a length of the retaining wall exceeding the gold ball coating area is at least 20 µm and no more than 1000 µm.
Allowable Subject Matter
Claims 10 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record fails to disclose that the retaining wall is configured to block a gold ball from flowing into the display area.  In support of applicant’s argument, applicant refers to the prior art having a different purpose for compensation pattern 173a other than blocking a gold ball from flowing into the display area.  However, the compensation pattern may in fact prevent sagging into the filled in contact holes as well as block from flowing into the display area.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/EDMOND C LAU/Primary Examiner, Art Unit 2871